     Case 2:19-cv-01327-DSF-PLA Document 17 Filed 03/07/19 Page 1 of 4 Page ID #:400



 1
 2
 3
 4
 5
 6
 7
 8
                               UNITED STATES DISTRICT COURT
 9
                        FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
       UNITED STATES OF AMERICA,               No. CV 19-1327-DSF (PLAx)
11
                  Plaintiff,
12                                             WARRANT FOR ARREST IN REM
                       v.
13
       UP TO $1,148,739.35 IN ACCOUNT
14     NUMBER XXXXXXXX6111 AT BARCLAYS
       BANK OF DELAWARE, IN THE NAME OF
15     CHRISTOPHER JOEY MCFARLAND,
16
                  Defendants.
17
18
19          TO: THE FEDERAL BUREAU OF INVESTIGATION (“FBI”), THE UNITED
20    STATES MARSHAL FOR THE CENTRAL DISTRICT OF CALIFORNIA, AND/OR ANY
21    OTHER DULY AUTHORIZED LAW ENFORCEMENT OFFICER:
22
23          A Verified Complaint for Forfeiture In Rem (“Verified
24    Complaint”) was filed on February 22, 2019, in the United States
25    District Court for the Central District of California by the United
26    States of America, alleging that the asset – specifically: up to
27    $1,148,739.35 in account number XXXXXXXX6111 held in the name of
28    Christopher Joey McFarland at Barclays Bank of Delaware (the


       CC: US MARSHAL
     Case 2:19-cv-01327-DSF-PLA Document 17 Filed 03/07/19 Page 2 of 4 Page ID #:401



 1    “Defendant Asset”) is subject to forfeiture to the United States of
 2    America pursuant to Title 18, United States Code, Section
 3    981(a)(1)(A) and (C).
 4          The Court is satisfied that, based upon the allegations of the
 5    Verified Complaint, there is probable cause to believe that the
 6    Defendant Asset is subject to forfeiture to the United States
 7    pursuant to 18 U.S.C. § 981(a)(1)(A) and (C).
 8          YOU ARE HEREBY COMMANDED pursuant to Supplemental Rule G(3)(c)
 9    of the Supplemental Rules for Admiralty or Maritime Claims and Asset
10    Forfeiture Actions (the “Supplemental Rules”), to arrest and seize
11    the Defendant Assets.      Special Agents of the FBI and/or Deputies of
12    the United States Marshals Service (“USMS”), together with any
13    personnel deemed necessary, shall execute this warrant of arrest in
14    rem as soon as practicable.
15          YOU ARE FURTHER COMMANDED to provide a copy of this warrant to
16    the person or persons from whom the Defendant Asset is seized and
17    file a return with this Court identifying the time and details of
18    execution of this Warrant, and the identity of the individual(s) who
19    received copies.
20          THE GOVERNMENT IS COMMANDED to publish notice of the seizure in
21    a manner consistent with the Supplemental Rules, and to provide
22    notice of this action to all persons and entities who reasonably
23    appear to be potential claimants to the Defendant Asset by sending
24    such persons and entities a copy of this warrant and a copy of the
25    Verified Complaint, in a manner consistent with Rule G(4)(b) of the
26    Supplemental Rules.
27          This warrant provides notice that in order to avoid forfeiture
28    of the Defendant Asset, any person claiming an interest in, or right



                                              2
     Case 2:19-cv-01327-DSF-PLA Document 17 Filed 03/07/19 Page 3 of 4 Page ID #:402



 1    against, the Defendant Asset must file a claim, signed under penalty
 2    of perjury, identifying the specific asset claimed, the claimant, and
 3    stating the claimant’s interest in the asset in the manner set forth
 4    in Rule G(5) of the Supplemental Rules.         Any such claim must also be
 5    served on Trial Attorney Barbara Y. Levy, U.S. Department of Justice,
 6    1400 New York Ave., NW, 10th Floor, Washington DC, 20005.           In no event
 7    may such claim be filed later than thirty-five (35) days after the
 8    date the notice of the Complaint is sent, or if applicable, no later
 9    than sixty (60) days after the first day of publication on an
10    official internet government forfeiture site.
11          In addition, any person having filed such a claim must also file
12    an answer to the Verified Complaint not later than 21 days after the
13    filing of the claim, with a copy thereof sent to Trial Attorney
14    Barbara Y. Levy at the address above.         Upon failure to file a
15    verified statement of interest and answer, default may be entered
16    pursuant to Rule 55(a), Federal Rule of Civil Procedure, and seizure
17    and condemnation may proceed as sought by plaintiff in its Complaint.
18
19    Dated this 7TH day of March, 2019
20
21
22
                                         Honorable Dale S. Fischer
23                                       UNITED STATES DISTRICT JUDGE
24    PRESENTED BY:
25    DEBORAH CONNOR
      Chief, MLARS
26    United States Department of Justice
      WOO S. LEE
27    BARBARA Y. LEVY
28    JOSHUA L. SOHN
      Criminal Division
      U.S. Department of Justice


                                              3
     Case 2:19-cv-01327-DSF-PLA Document 17 Filed 03/07/19 Page 4 of 4 Page ID #:403



 1
      NICOLA T. HANNA
 2    United States Attorney
      LAWRENCE S. MIDDLETON
 3    Assistant United States Attorney
      Chief, Criminal Division
 4    STEVEN R. WELK
      Assistant United States Attorney
 5    Chief, Asset Forfeiture Section
 6
       /s/ Barbara Y. Levy
 7    JOHN J. KUCERA
      MICHAEL R. SEW HOY
 8    Assistant United States Attorneys
 9
      Attorneys for Plaintiff
10    UNITED STATES OF AMERICA

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                              4
